On order of the Court, notice is hereby given that the Supreme Court proposes an amendment to CPCR 30 to read as follows (new matter in italics):
Rule 30. Jury Trials.
Sec. 1. Demand for a jury trial shall be made in writing, within five (5) days after the date of first notiee-of-trial or right to jury-trial will bo doomed waived. Jury fees must- be paid at the time of making demand. Demand for a jury trial shall not bo cause for-adjournment¿ All-requests for jury trials after passage of the five day period may bo acted upon-only by the regular presiding judge. The assignment clerk is hereby-instructed not to-honor any-approvals for jury trials-by-any *913other judge. All requests for jur-y tríale shall bo made on a oopnrnto instrument. The-foo, payable upon request for a jury trial, shall be $15.00; together with the payment of a $15.00 fee, not later than ten (10) days after the date of the £rst notice of trial or right to jury trial shall be deemed waived. Such demand may be endorsed on a pleading of a party if notice of the demand is included in the entitlement of the pleading.
Sec. 2. All jur-ers shall-report-to-tho Prooiding-Judgo or some Judge by him -designated on such day of each month for examination, as tho Presiding Judge shall designate, and thereafter daily as requested, except Saturday, to tho Presiding Judge who -shall call tho roll of jurors at nine thirty (8:30) o’clock a.m.-daily and mark "absent” all jurors who do not respond at that hour. A motion to allow the late fling of a demand for jury trial shall be determined by the presiding judge. The fling of such a motion shall not be cause for adjournment.
A copy of this order shall be given to the Secretary of the State Bar of Michigan and to the Court Administrator, in order that they may make the notifications specified in GCR 1963, 933. Any comments with reference to the adoption of the proposed amended CPCR 30 may be forwarded to the Chief Justice or Michigan Supreme Court Director of Legal Services on or before April 1, 1975.